Case 9:19-cv-81160-RS Document 158-13 Entered on FLSD Docket 02/18/2020 Page 1 of 7
Case 9:19-cv-81160-RS Document 158-13 Entered on FLSD Docket 02/18/2020 Page 2 of 7
Case 9:19-cv-81160-RS Document 158-13 Entered on FLSD Docket 02/18/2020 Page 3 of 7



   adjournments, if any, by said office until said testimony shall be completed. You are hereby

   notified to be present at the time and place stated above.

   Dated: February 4, 2020.                              Respectfully submitted,




                                              By: s/ Lizza C. Constantine
                                                  JONATHAN VINE
                                                  Florida Bar No.: 10966
                                                  JUSTIN LEVINE
                                                  Florida Bar No.: 106463
                                                  LIZZA CONSTANTINE
                                                  Florida Bar No.: 1002945

                                                    COLE, SCOTT & KISSANE, P.A.
                                                    Counsel for Defendant
                                                    Esperante Building
                                                    222 Lakeview Avenue, Suite 120
                                                    West Palm Beach, Florida 33401
                                                    Telephone (561) 383-9222
                                                    Facsimile (561) 683-8977
                                                    E-mail: jonathan.vine@csklegal.com
                                                    E-mail: justin.levine@csklegal.com
                                                    E-mail: lizza.constantine@csklegal.com
Case 9:19-cv-81160-RS Document 158-13 Entered on FLSD Docket 02/18/2020 Page 4 of 7



                                                                              and

                                                                      NORTON ROSE FULBRIGHT
                                                                      Counsel for Defendant
                                                                      2200 Ross Ave.
                                                                      Dallas, Texas 75201
                                                                      Telephone (214) 855-8000
                                                                      Facsimile (214) 855-8200
                                                                      Brett Govett, Pro hac vice
                                                                      E-mail: brett.govett@nortonrosefulbright.com
                                                                      Robert Greeson, Pro hac vice
                                                                      E-mail: robert.greeson@ nortonrosefulbright.com
                                                                      Jackie Baker, Pro hac vice
                                                                      E-mail: jackie.baker@nortonrosefulbright.com




                                               CERTIFICATE OF SERVICE

          IT IS HEREBY CERTIFIED that on February 4, 2020, the foregoing document is being

   served on all counsel of record identified on the attached Service List in the manner specified,

   either via transmission of Notices of Electronic Filing generated by CM/ECF or by some other

   authorized manner, or a combination thereof, so as to comply with the requirements of Local Rule

   5.4 and other applicable rules and procedures.



                                                           SERVICE LIST

   Martin B. Goldberg
   mgoldberg@lashgoldberg.com
   rdiaz@lashgoldberg.com
   Emily L. Pincow
   epincow@lashgoldberg.com
   gizquierdo@lashgoldberg.com
   LASH & GOLDBERG LLP
   100 Southeast Second Street
   Miami, FL 33131

   Kathryn Ruemmler (pro hac vice)
   kathryn.ruemmler@lw.com

                                                   COLE, SCOTT & KISSANE, P.A.
             ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 158-13 Entered on FLSD Docket 02/18/2020 Page 5 of 7



   Sarang Vijay Damle (pro hac vice)
   sy.damle@lw.com
   Elana Nightingale Dawson (pro hac vice)
   elana.nightingaledawson@lw.com
   LATHAM & WATKINS LLP
   555 Eleventh Street NW, Suite 1000
   Washington, DC 20004

   Andrew M. Gass (pro hac vice)
   andrew.gass@lw.com
   LATHAM & WATKINS LLP
   505 Montgomery Street, Suite 2000
   San Francisco, CA 94111

   Jessica Stebbins Bina (pro hac vice)
   jessica.stebbinsbina@lw.com
   LATHAM & WATKINS LLP
   10250 Constellation Blvd., Suite 1100
   Los Angeles, CA 90067

   Attorneys for Plaintiff,
   Apple Inc.




                                                                        4
                                                   COLE, SCOTT & KISSANE, P.A.
             ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 158-13 Entered on FLSD Docket 02/18/2020 Page 6 of 7



                                                       SCHEDULE “A”
                                                     AREAS OF INQUIRY

          The designated witness(es) of Plaintiff APPLE INC. (“Apple”), shall be prepared to testify
   regarding the following:
      1. All legal and factual positions, arguments, and averments set forth by Apple in the
         Amended Complaint [D.E. 56].

      2. Corellium’s facts and claims asserted in its Answer to the Amended Complaint,
         Affirmative Defenses and Counterclaim [D.E. 64].

      3. Apple’s knowledge of Corellium and Corellium’s product and services.

      4. Apple’s communications with Corellium and Corellium’s employees.

      5. Apple’s license policies and practices relating to its copyrights.

      6. Apple’s effort to protect and/or enforce its copyright against Corellium.

      7. Apple’s consideration of acquiring Corellium, including the entering of a non-disclosure
         agreement, demonstrations and meetings with Corellium, Apple’s valuation of Corellium’s
         products and services.

      8. Apple’s communications with Christopher Wade regarding Corellium, Virtual LLC and
         iEmu.

      9. Apple’s knowledge of Christopher Wade and technologies he has developed including
         Corellium, Virtual LLC and iEmu.

      10. Apple’s knowledge of third-party companies that provide iOS emulation and/or
          virtualization products and services.

      11. Apple’s knowledge of websites that allow for the downloading of the iOS.

      12. Apple’s Bug Bounty Program.

      13. The use of Dev-Fused iPhones and/or jailbroken iOS Devices to perform security testing
          and research.

      14. Apple’s virtualization or emulation products.


                                                                       5
                                                  COLE, SCOTT & KISSANE, P.A.
            ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 158-13 Entered on FLSD Docket 02/18/2020 Page 7 of 7



      15. Apple’s damages, whether statutory, actual, or other, and the composition thereof and that
          pertain sought in this action against Corellium.

      16. All documents and/or materials produced by Apple in this action.




                                                                       6
                                                  COLE, SCOTT & KISSANE, P.A.
            ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
